11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Edith Cherry, Carris Booker, and          * From the 352nd District
Caboe Returns & Investments, Inc.,         Court of Tarrant County,
                                            Trial Court No. 352-250906-11.

Vs. No. 11-13-00039-CV                    * February 12, 2015

Travoy R. Hollie,                         * Memorandum Opinion by Wright, C.J.
                                            (Panel consists of: Wright, C.J.,
                                            Willson, J., and Bailey, J.)

This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court's
opinion, we reverse the judgment of the trial court, and we remand this cause
to the trial court for further proceedings consistent with this opinion. The
costs incurred by reason of this appeal are taxed against the party incurring
same.